ORDER
PER CURIAM.
Gordman’s # 81 (Employer) and St. Paul Fire and Marine Insurance Company appeal from the decision of the Labor and Industrial and Relations Commission (Commission) awarding Rachel Roesler worker’s compensation benefits for future medical care of a back injury she sustained during her employment with Employer.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The Commission’s decision is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Other aspects of the award are not the subject of this appeal.